 

 

 
   
   

 

#
«°° AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Meditied)

UNITED STATES DISTRICT COURT Ju. 29 2019

SOUTHERN DISTRICT OF CALIFORNIA
a CLERK. U.S. DISTRICT COURT |

Sa CRENTIN ATS CO

United States of America . JUDGMENT O

Vv _ | (For Offenses Committe!

 

  

Sergio Jarquin-Hernandez . Case Number: 3:19-mj-22977 /

Frank Torres Morell

Defendant's Attorney

REGISTRATION NO. 66468298

THE DEFENDANT:
IX] pleaded guilty to count(s) 1 of Complaint

LJ was found guilty to count(s)

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
- Title & Section -- Nature of Offense - . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1.
[] The defendant has been found not guilty on count(s) ; .
L] Count(s) : _ . dismissed on the motion of the United States.
IMPRISONMENT
The defendant is hereby c committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: -
-C] TIME SERVED days —

 

Assessment: $10 WAIVED Fine: WAIVED ©.”
Court recommends USMS, ICE or DHS or other arresting agency return all property arid all documents in ~
- the defendant’s possession at the time of arrest upon their deportation or removal. .
-) Court recommends defendant be deported/removed with relative, charged in case

 

. IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic citcumstances.

Friday, July 26,2019 |
Date of Imposition of Sentence |

 

Received La jth Michael J. Seng

aa) :
DUSM HONORABLE MICHAEL J. SENG
UNITED STATES MAGISTRATE JUDGE

  

 

 

Clerk’s Office Copy . | | a 7 . a | 3:19-mj-22977

 

 
